DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/326,319 filed on February 18, 2019.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on February 18, 2019.  Currently claims 1-20 remain in the examination.  

Drawings
4.	Submitted drawings are approved.  However, clarity of some of the figures can be improved.  Applicant may submit improved replacement drawings for figures 1, 2A, 2B, and 3 (in the area of items 109 and 116).  

5.	Applicant’s claiming benefit of US provisional application is acknowledged. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0174099 A1 to Goldfain (hereinafter “Goldfain”).
	Regarding claims 1 and10, Goldfain teaches a system (see abstract) comprising a harness or collar (see paragraph 0043) using multiple sensors (see abstract and figure 2) wherein one of the sensors may include antenna (see paragraph 0118); a processor 100 (see paragraph 0051) included in the wearable device (see figure 2); various sensors – temperature or acceleration – configured to obtain at least one physiology reading; and as shown in figure 2, the processor 100 controls and coordinates information and/or functionalities of the sensors (see paragraph 0052 and figure 1).  
	Regarding claims 2 and 11, as shown in figure 1, a battery 109 provides power to the connected components including the processor (see paragraph 0051).
	Regarding claims 3 and 12, the wearable device 101 is shown in figure 5 (see paragraph 0143), and the collar 402 would include all the components shown in figures 1 and 2.
	Regarding claims 4 and 13, as shown in figure 5, the sensors can be located in A-I region of the collar (see paragraph 0143), spaced apart from each other and processor.  
	Regarding claims 5 and 14, the device is further comprised of Ultra-Wide Band (UWB) transceiver (see paragraphs 0008 and 0050 and thereafter). 

	Regarding claims 7, 16, and 19, there are sensors A-F shown in figure 1.  All the sensors are connected to the processor (see paragraphs 0050-0052).
	Regarding claims 8, 17, and 20, some of the sensors operate in WAB mode (see paragraph 0052).  For claim 20, also see the description for claim 1 above.  
	Regarding claims 9 and 18, the wearable device communicate in RF, Wi-Fi, Bluetooth and cellular radio (see paragraph 0051).
	
	
Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 31, 2021